290 S.W.3d 144 (2009)
Jeffrey MURRAY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68499.
Missouri Court of Appeals, Western District.
July 21, 2009.
*145 Frederick J. Ernst, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., Jefferson City, MO, for respondent.
Before DIVISION One: ALOK AHUJA, Presiding Judge, HAROLD L. LOWENSTEIN, Judge and THOMAS H. NEWTON, Chief Judge.
Prior report: 157 S.W.3d 780.

ORDER
PER CURIAM.
Jeffrey Murray appeals the denial of his Rule 29.15 motion after an evidentiary hearing. Murray contends that the trial court clearly erred in denying his motion as his trial counsel was ineffective for failing to relay a plea offer to him, introducing evidence that opened the door to prejudicial adverse evidence, and failing to object to the admission of certain evidence. Upon a review of the record, this court affirms the motion court's decision. Rule 84.16(b).